DETAILED ACTION
The amendment filed on 3/23/21 has been received and considered. By this amendment, Claims 1 and 14 are amended. Claims 9 and 22 are cancelled. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 10-12, 14-21, and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiUbaldi et al. (PG Pub. 2008/0132962) in view of Boggs et al. (PG Pub. 2008/0065167).
Regarding Claims 1 and 14-16, DiUbaldi discloses a system comprising:
a stimulator (see stimulation device 100) including a housing with an interior (see par. 35 and Fig. 3), an interface (see layer 1110) configured to contact that contacts an outer skin surface of a neck of a patient (see Fig. 5), and an energy source (see battery on layer 1120; par. 35) positioned within the housing and coupled to the interface, wherein the energy source transmits an electrical impulse through the interface 
Regarding Claim 2, Boggs discloses wherein the mobile device permits the patient to modulate an amplitude of the electrical impulse (see par. 142).
Regarding Claim 3, DiUbaldi discloses wherein the energy source includes a signal generator (see waveform generators 104 and 106; Fig. 1b) within the housing.
Regarding Claim 4, DiUbaldi discloses an electrode positioned within the housing and coupled to the energy source and the interface (see electrode 110; Fig. 1b).
Regarding Claim 6, DiUbaldi does not disclose a rechargeable battery. However, it is well known and common to include rechargeable batteries. For example, Boggs discloses an on-board rechargeable battery (see battery 22). Rechargeable 
Regarding Claim 7, Boggs further discloses the electrical impulse includes bursts of pulses with a frequency of about 1 burst per second to about 100 bursts per second (see par. 140). It would have been obvious to one of ordinary skill in the art at the time of the invention to include bursts of pulses because Boggs teaches it assists in warding off habituation (see par. 119).
Regarding Claim 10, Boggs discloses the mobile device wirelessly transfers the data at least one of to or from the stimulator (see par. 131).
Regarding Claims 11-12 and 23, Boggs discloses a computer, connected to Internet, and containing a database including at least one of medical records for the patient or billing account information for the patient (see par. 165). The examiner considers stimulation parameters are necessarily medical records for the patient because they are a record of the patient’s medical needs for therapy. It would have been obvious to one of ordinary skill in the art at the time of the invention to include such a database for easy access to and accommodation for the patient’s needs.
Regarding Claim 17, Boggs discloses communicating authorization to the stimulator in order to enable the stimulator to operate (see par. 133). It would have been obvious to one of ordinary skill in the art at the time of the invention to communicate permission to operate the stimulator to give the patient control and awareness over therapy (see par. 133 and 134).
Regarding Claims 18-21, see rejection of similarly worded Claims 10-12 above. When there is a design need or market pressure to solve a problem and there are a .

Allowable Subject Matter
Claims 5, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATASHA PATEL/           Examiner, Art Unit 3792   

/Amanda K Hulbert/           Primary Examiner, Art Unit 3792